                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


    SHELLY SHEVLIN,

                Plaintiff,

    v.                                                      Case No. 3:18-CV-02076-NJR-RJD

    BRUCE RAUNER, RANDALL
    BLACKENHORN, BRUCE
    HARMENING, and MATT MAGALIS,

                Defendants. 1


                               MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         This matter is before the Court on the motion to dismiss filed by Defendants

Randall Blankenhorn, Matt Magalis, and Bruce Rauner (Doc. 16). For the following

reasons, the motion is denied.

                                 Factual and Procedural Background

         On September 17, 2018, Shevlin filed a one-count complaint in the Circuit Court of

the Twentieth Judicial Circuit, St. Clair County, Illinois, alleging she was wrongfully

terminated from her position with the Illinois Department of Transportation (“IDOT”),

in violation of state and federal law (See Doc. 1). On November 14, 2018, Defendants

removed the case to this Court, which has federal question jurisdiction over the federal




1
 The Clerk of Court is DIRECTED to change Defendant Randall Blackenhorn’s last name from “Blackenhorn” to
“Blankenhorn” on the docket sheet, to reflect the accurate spelling as set forth in the motion to dismiss (Doc. 16).

                                                  Page 1 of 5
claims pursuant to 28 U.S.C. § 1331 and supplemental jurisdiction over the state law

claims pursuant to 28 U.S.C. § 1367 (Id.). On March 1, 2019, the Court dismissed several

of Shevlin’s claims without prejudice under Federal Rule of Civil Procedure 12(b)(6)

(Doc. 13). The Court found Shevlin failed to adequately allege how Blankenhorn,

Magalis, and Rauner—who did not personally fire Shevlin—could be held liable for her

termination (See Id.).

       Shevlin filed an amended complaint on March 15, 2019, pursuant to 42 U.S.C.

§ 1983 (“Section 1983”) and Illinois state law, re-asserting wrongful termination claims

against Harmening (Count 1), Rauner (Count 2), Magalis (Count 3), and Blankenhorn

(Count 4) in their individual and official capacities (Doc. 14). According to the amended

complaint, Shevlin was employed with IDOT as a human resources manager from

February 2008, until her termination in September 2016 (Id. at p. 3). Shevlin alleges that

Harmening, who was the Bureau Chief and/or the Investigations and Compliance Chief

for IDOT, terminated her because of her affiliation with the Democratic Party, based on

false accusations he fabricated against her (Id. at pp. 3-6). Shevlin states she rebutted the

allegations but was still fired, while a co-worker who affiliated with the Republican Party

received a 30-day suspension for similar allegations (Id. at p. 5). Shevlin states Harmen

acted at the instruction of Rauner, who was the Governor of Illinois at the time and a

member of the Republican Party (Id. at pp. 5-6). Shevlin’s termination was allegedly part

of Rauner’s scheme to purge IDOT of employees hired under former democratic

governors (Id.). Blankenhorn, the Secretary of Transportation of the State of Illinois, and

Magalis, the Chief of Staff for IDOT, allegedly helped Rauner carry out the scheme (Id. at

                                        Page 2 of 5
pp. 8-9).

       On March 29, 2019, Blankenhorn, Magalis, and Rauner filed a motion to dismiss

Counts 2, 3, and 4 of the amended complaint under Rule 12(b)(6) (Doc. 16). They argue

the amended complaint still fails to allege enough factual allegations against them to

satisfy the federal pleading standards.

                                          DISCUSSION

       The purpose of a Rule 12(b)(6) motion is to decide the adequacy of the complaint,

not to determine the merits of the case or decide whether a plaintiff will ultimately

prevail. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). To survive a Rule

12(b)(6) motion to dismiss, a plaintiff only needs to allege enough facts to state a claim

for relief that is plausible on its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

A plaintiff need not plead detailed factual allegations, but must provide “more than

labels and conclusions, and a formulaic recitation of the elements.” Id. For purposes of a

motion to dismiss under Rule 12(b)(6), the Court must accept all well-pleaded facts as

true and draw all possible inferences in favor of the plaintiff. McReynolds v. Merrill Lynch

& Co., Inc., 694 F.3d 873, 879 (7th Cir. 2012).

       Blankenhorn, Magalis, and Rauner argue the amended complaint fails to allege

sufficient facts to show they were personally involved in Shevlin’s termination. To bring

a Section 1983 claim against someone in their individual capacity, a plaintiff must allege

some personal participation in the alleged deprivation of constitutional rights. Wellman

v. Faulkner, 715 F.2d 269, 275 (7th Cir. 1985). “An official satisfies the personal

responsibility requirement of [S]ection 1983 . . . if the conduct causing the constitutional

                                           Page 3 of 5
deprivation occurs at [his] direction or with [his] knowledge and consent.” Crowder v.

Lash, 687 F.2d 996, 1005 (7th Cir. 1982). That is, the defendant “must know about the

conduct and facilitate it, approve it, condone it, or turn a blind eye for fear of what they

might see.” Chavez v. Illinois State Police, 251 F.3d 612, 651 (7th Cir. 2001).

        In this case, Shevlin alleges Rauner showed animus toward his Democratic

opponents throughout his campaign for governor and the entirety of his term; paid

particular attention to IDOT employees; set a course to purge IDOT of employees hired

by former democratic governors; and enlisted his appointees within IDOT to facilitate his

scheme (Id. at pp. 6-7). The amended complaint alleges that Magalis and Blankenhorn

served as the IDOT Chief of Staff and the IDOT secretary, respectively; were “ostensibly

charged with implementing the policy and political goals of Defendant Rauner;” and

knew or should have known that their actions in implementing Rauner’s scheme were

unlawful. To demonstrate Rauner’s animosity towards democratic IDOT employees,

Shevlin attached a release from Rauner’s office to her response to the motion to dismiss

(Doc. 21, Ex. 2). 2 The release is dated April 26, 2017, and details Rauner’s plan to eliminate

IDOT employees who the prior administration “illegally” hired based on political

affiliation (Id.). 3



2 Under Rule 12(d), courts cannot refer to   extrinsic documents submitted in support of a defendant’s motion
to dismiss, without converting the motion to one for summary judgment. See FED. R. CIV. P. 12(d). But the
Seventh Circuit has explained that a plaintiff has more flexibility in opposing a Rule 12(b)(6) motion and
“may submit materials outside the pleadings to illustrate the facts the party expects to be able to prove.”
Geinosky v City of Chicago, 675 F.3d 743, 751 n.1 (7th Cir. 2012). Also, courts can take judicial notice of records
available on government websites. See United States v. Dish Network, L.L.C., No. 09-3073, 2015 WL 9481571,
at *3 (C.D. Ill. Dec. 7, 2015) (and cases cited therein). Thus, the Court may consider the release when ruling
on Defendants’ motion to dismiss.
3 The release is available at https://www2.illinois.gov/Pages/news-item.aspx?ReleaseID=14151.



                                                  Page 4 of 5
       When viewing these allegations in the light most favorable to Shevlin, a reasonable

inference can be drawn that her termination occurred at Defendants’ direction and/or

with their consent. Rauner was outspoken about his plan to terminate certain IDOT

employees who were hired under former democratic administrations. Also, it is

reasonable to infer, for purposes of this motion to dismiss, that Rauner’s higher-up

appointees at IDOT assisted him in carrying out his plan. All that is required under Rule

12(b)(6) is “facial plausibility.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

Shevlin has met this burden. Thus, the motion to dismiss, filed by Blankenhorn, Magalis,

and Rauner (Doc. 16) is DENIED.

       IT IS SO ORDERED.

       DATED: July 26, 2019

                                                 ___________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                        Page 5 of 5
